     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 1 of 24
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             January 04, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

SHOTKAM LLC and DAVID ALEXANDER §
STEWART,                                 §
                                         §
          Plaintiffs/Counter-Defendants, §
                                         §
v.                                       §          CIVIL ACTION NO. H-20-1070
                                         §
TACHYON, INC. and RAYMOND C. LING, §
                                         §
          Defendants/Counter-Plaintiffs. §

                              MEMORANDUM AND OPINION

       This patent-infringement case involves weapon-mounted technology designed to improve

a shooter’s accuracy. David Alexander Stewart’s U.S. Patent No. 8,908,045 (the “‘045 Patent”)

claims a system for capturing, analyzing, and displaying data about a shooter’s aim at a moving

target. Shotkam, LLC owns the ‘045 Patent and, using the patented technology, manufactures and

sells a weapon-mounted “digital video camera.” (Docket Entry No. 52 at 9–10). The camera takes

a short video of each shot and uses a visual indicator to show the shot’s location relative to the

target. Stewart owns other related patents, including U.S. Patent No. 9,546,846 (the “‘846

Patent”), which is a “video camera gun barrel mounting system.” (Docket Entry No. 1 at ¶ 15

(uncapitalized)).

       Shotkam and Stewart (together referred to as “Shotkam”) allege that Tachyon, Inc. and its

president and chief executive officer, Raymond C. Ling, (together referred to as “Tachyon”)

infringed Claims 1 and 20 of the ‘045 Patent with their “2020 GunCam for Clays & Hunting.”

(Docket Entry No. 1 at ¶ 22). The parties have asked the court to construe Claims 1 and 20, and

Tachyon has moved for summary judgment based on its proposed construction. (Docket Entries

Nos. 47, 49, 51, 61). The court held a Markman hearing on December 16, 2020. The disputed
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 2 of 24




issue is whether the phrase “at least one of [item], and [item]” is conjunctive or disjunctive. If the

term is conjunctive, then Shotkam’s factual allegations fail to allege patent infringement by

Tachyon. If the term is disjunctive, infringement is not precluded.

       Based on the motion, the briefs, the record, the arguments of counsel, and the applicable

law, the court finds and concludes that the disputed term is disjunctive. Applying that construction,

the court denies Tachyon’s motion for summary judgment. The reasons are set out in detail below.

I.     Background

       A.      The Parties

       Shotkam is a limited liability corporation organized under Florida law, with its principal

place of business in Boca Raton. Stewart owns the ‘045 Patent and is the owner and managing

member of Shotkam. (Docket Entry No. 1 at ¶¶ 5–6). Tachyon is a corporation organized under

Texas law. Ling is its president and CEO. (Docket Entry No. 11 at ¶¶ 7–8).

       B.      The Infringement Allegations

       Shotkam alleges that Tachyon’s “2020 GunCam for Clays & Hunting” directly infringes

the ‘045 Patent because it uses “a camera device[] and a point of aim compensation and correction

system . . . made pursuant to at least independent claims 1 and 20 of the ‘045 Patent.” (Docket

Entry No. 1 at ¶¶ 22, 24–29; Docket Entry No. 35 at 2). Shotkam also alleges that Ling “has been

and is inducing infringement of the ‘045 Patent by actively and knowingly inducing others to

make, use, sell, or offer for sale” the infringing product. (Docket Entry No. 1 at ¶¶ 30–35).

Shotkam seeks injunctive relief, actual and exemplary damages, and attorneys’ fees. (Id. at 10).

       Shotkam alleges that Tachyon has known of Shotkam’s patent rights since at least

February 2017, when Shotkam sent Tachyon and Ling a letter discussing alleged similarities




                                                  2
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 3 of 24




between Tachyon’s products and the Shotkam ‘846 Patent claims. (Id. at ¶17; Docket Entry No. 11

at ¶ 17). That letter did not discuss the ‘045 Patent.

         C.      The Disputed Terms

        The parties dispute two terms in Claims 1 and 20 of the ‘045 Patent. Those claims read as

follows, with the disputed terms in bold:

        1. A camera device comprising:
        a camera mounted on a shooting device to capture video discharge data of the shooting
            device associated with at least one of a sight picture, a target lead, and a shooting
            technique, the camera is independent of a targeting system of the shooting device, and
            the video discharge data allows a shooter to estimate a lead given to a target in both a
            case where the target was hit and where the target was missed, and also to estimate a
            shooting device alignment relative to a target in both the case where the target was
            correctly aimed at and where the target was incorrectly aimed at;
        at least one of
            a [reticle] generating system to add a [reticle] in a field of view towards a discharge end
                of the shooting device, and
            an indicator generating system to add a graticule in the field of view towards the
                discharge end of the shooting device, to indicate an aim point of the camera; and
        an alignment system to adjust a position of the aim point of the camera relative to the
            aim point of the shooting device.

        20. A point of aim compensation and correction system comprising:
        a camera device mounted on a shooting device for capturing an image;
        at least one of
            an optical alignment mechanism includes one or more of an optical bore sighting, a
                shooting device’s fixed sight, a scope mounted on the shooting device, a generated
                indicator, and a generated overlay, and
            a laser alignment mechanism with one or more of laser bore sighting, a laser integral to
                the camera device, a laser separate from the camera device, to adjust and offset an
                aim point indicator of the camera device and an aim point of the shooting device by
                programming a correction offset data into the camera device; and
        wherein the offset data is processed by the camera device to align the aim point of the
                camera to the aim point of the shooting device.

(‘045 Patent, Claim 1, Col. 19:49–Col. 20:3; Claim 20, Col. 22:28–45).1



1
  The ‘045 Patent uses the term “reticule” instead of “reticle.” Although “reticule” is an alternative spelling
for “reticle,” it also—and primarily—means a small drawstring purse or handbag. See Reticule, Merriam-
Webster, https://www.merriam-webster.com/dictionary/reticule (last accessed December 30, 2020). For
clarity and consistency, the court uses the term “reticle” throughout this opinion.


                                                      3
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 4 of 24




        To resolve the first dispute, the court must determine whether “at least one of” in Claim 1

precedes a two- or three-item list. That is, the court must determine whether “an alignment system”

is included in the list that follows “at least one of,” as Tachyon claims, or is not part of that list, as

Shotkam claims.

        To resolve the second dispute, the court must determine whether “at least one of . . ., and”

in Claims 1 and 20 is construed as conjunctive or disjunctive. That is, the court must decide

whether “at least one of [A], and [B]” means: (a) “at least one of [A] and at least one of [B],” as

Tachyon claims; or (b) “at least one of either [A] or [B], or both,” as Shotkam claims.

        D.      Procedural History

        Shotkam filed this suit in the Eastern District of Texas in December 2019. (Docket Entry

No. 1). In March 2020, the parties jointly moved to transfer to the Southern District of Texas.

(Docket Entries Nos. 8, 9).          Tachyon answered and asserted affirmative defenses and

counterclaims. (Docket Entries Nos. 10, 11). In May 2020, the court granted Shotkam’s motion

to dismiss Tachyon’s counterclaims and denied the motion to strike the defenses. (Docket Entries

Nos. 30, 45). Tachyon’s summary judgment motion is based on its proposed construction of the

‘045 Patent applied to the record evidence. (Docket Entry No. 47).

        E.      The Record

        The summary judgment record consists of the following:

        •    the ‘045 Patent, issued December 9, 2014, (Docket Entries Nos. 47-1, 49-1);

        •    a portion of Stewart’s application for the ‘045 Patent, (Docket Entry No. 49-4);

        •    Ling’s declaration, (Docket Entry No. 47-2);

        •    Stewart’s declaration, (Docket Entry No. 49-6);

        •    William R. Trueba, Jr.’s declaration, (Docket Entry No. 49-2);



                                                    4
      Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 5 of 24




       •    Michael F. Price’s declaration and supplemental declaration, (Docket Entries Nos. 49-
            8, 49-9);

       •    an August 7, 2018, bulletin from the U.S. Patent and Trademark Office concerning the
            designation of Ex Parte Jung, 2016-008290 (March 22, 2017), (Docket Entry No. 49-
            12);

       •    a “Declaration and Power of Attorney for Patent Application” signed by Stewart on
            December 19, 2012, (Docket Entry No. 51-1);

       •    a “Quick Start Guide” for Tachyon’s “2020 GunCam for Clays & Hunting,” (Docket
            Entry No. 47-3);

       •    a “Quick Start Guide” for Tachyon’s “1080p GunCam,” (Docket Entry No. 47-4);

       •    a “Quick Start Guide” for Tachyon’s “GunCam” mount, (Docket Entry No. 47-5);

       •    a “Notice of Allowability” from the U.S. Patent and Trademark Office to Stewart,
            (Docket Entries Nos. 47-8, 49-5, 51-2); and

       •    Shotkam’s technology tutorial, explaining how its product uses the ‘045 Patent
            technology, (Docket Entry No. 52).

II.    Claim Construction

       A.      The Legal Standard

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Arlington Indus., Inc. v. Bridgeport Fittings,

Inc., 632 F.3d 1246, 1253 (Fed. Cir. 2011) (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc)). “‘[T]he construction of a patent . . . is exclusively’ for ‘the court’ to

determine.” Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 321 (2015) (quoting Markman

v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996)). Claim terms are “generally given their

ordinary and customary meaning,” defined as “the meaning that the term would have to a person

of ordinary skill in the art in . . . question at the time of the invention.” Allergan Sales, LLC v.

Sandoz, Inc., 935 1370, 1373 (Fed. Cir. 2019) (quoting Phillips, 415 F.3d at 1312–13). “The words

used in the claims are interpreted in light of the intrinsic evidence of record, including the written


                                                  5
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 6 of 24




description, the drawings, and the prosecution history.” Id. (quoting Teleflex, Inc. v. Ficosa N.

Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002) (brackets omitted)); see also Lexion Medical,

LLC v. Northgate Techs., Inc., 641 F.3d 1352, 1356 (Fed. Cir. 2011) (courts do not determine the

customary meaning of claim terms “in a vacuum”). Although courts may consider extrinsic

evidence, “such evidence is generally of less significance than the intrinsic record.” Allergan, 935

F.3d at 1373. (quoting Wi-LAN, Inc. v. Apple Inc., 811 F.3d 455, 462 (Fed. Cir. 2016)). “The

sequence of steps used by the judge in consulting various sources is not important; what matters

is for the court to attach the appropriate weight to be assigned to those sources in light of the

statutes and policies that inform patent law.” Phillips, 415 F.3d at 1324.

          “In some cases, the ordinary meaning of claim language as understood by a person of skill

in the art may be readily apparent . . . and claim construction . . . involves little more than the

application of the widely accepted meaning of commonly understood words.” Id. at 1314. “In

many cases,” however, the court must consult the patent’s specification and, if in evidence, its

prosecution history. Id. at 1314, 1317; accord Allergen, 935 F.3d at 1373; see also Lexion Medical,

641 F.3d at 1356 (the meaning of a disputed claim term “should be harmonized, to the extent

possible, with the intrinsic record, as understood within the technological field of the invention.”).

“The construction that stays true to the claim language and most naturally aligns with the patent’s

description of the invention will be, in the end, the correct construction.” Phillips, 415 F.3d at

1316 (quoting Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir.

1998)).




                                                  6
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 7 of 24




       B.      The Disputed Terms

       Two terms are disputed: (1) whether the list that follows “at least one of” in Claim 1

includes “an alignment system”; and (2) whether “at least one of . . . and” in Claims 1 and 20 is

disjunctive or conjunctive.

               1.      “; and an alignment system”

       Claim 1 reads as follows, with the disputed terms in bold:

       1. A camera device comprising:
       a camera mounted on a shooting device to capture video discharge data of the shooting
           device associated with at least one of a sight picture, a target lead, and a shooting
           technique, the camera is independent of a targeting system of the shooting device, and
           the video discharge data allows a shooter to estimate a lead given to a target in both a
           case where the target was hit and where the target was missed, and also to estimate a
           shooting device alignment relative to a target in both the case where the target was
           correctly aimed at and where the target was incorrectly aimed at;
       at least one of
           a [reticle] generating system to add a [reticle] in a field of view towards a discharge end
               of the shooting device, and
           an indicator generating system to add a graticule in the field of view towards the
               discharge end of the shooting device, to indicate an aim point of the camera; and
       an alignment system to adjust a position of the aim point of the camera relative to the
           aim point of the shooting device.

Claim 1 can be read as describing a “camera device comprising: [A]; at least one of [B], and [C];

and [D].” Tachyon argues that “[D]” is part of the list that follows “at least one of.” (Docket Entry

No. 61-1 at 3). Shotkam argues that “at least one of” includes only “[B], and [C],” and that “[D]”

is a separate element like “[A].” (Id.; Docket Entry No. 49 at 11, 20–21).

       The formatting of Claim 1 supports Shotkam’s construction. As shown above, “an

alignment system” is indented to the same degree as “at least one of,” and not further indented in

line with “a [reticle] generating system” or “an indicator generating system.” That indentation is

meaningful. See 37 C.F.R. § 1.75(i) (“Where a claim sets forth a plurality of elements . . ., each

element . . . of the claim should be separated by a line indentation.”); accord MPEP § 608.01(I)(i);




                                                 7
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 8 of 24




see also MPEP § 608.01(m) (“there may be plural indentations to further segregate

subcombinations or related steps.”).

        Additionally, Claim 1 uses a comma to separate “a [reticle] generating system . . ., and”

from “an indicator generating system,” but uses a semicolon to separate “an indicator generating

system . . .; and” from “an alignment system.” That use of a semicolon is in line with other portions

of the Patent, in which semicolons separate listed elements. (See e.g., ‘045 Patent, Col. 4:34–47,

Col. 11:23–61).

        The embodiments also support reading the “alignment system” as an element separate from

the list that includes the “[reticle] generating system” and the “indicator generating system.” For

example, Embodiment 1 describes a “camera device comprising: (a) a camera mounted on [some]

shooting device; and . . . (c) an alignment system . . .; and (d) a [reticle] and/or indicator generating

system.” (‘045 Patent, Embodiment 1, Col. 11:23–35; see also Col. 4:34–45). By that description,

the alignment system is clearly an element separate from the reticle and indicator generating

systems. That separation is further evidenced by Embodiment 3, which describes a “camera device

according to Embodiment 1, but without a [reticle] and/or indicator generating system.” (‘045

Patent, Embodiment 3, Col. 12:3–6). In that embodiment, the invention may have an alignment

system and no reticle or indicator generating system. The alignment system is a separate element.

        The court construes Claim 1 as describing “[a] camera device comprising” three elements:

(1) “a camera mounted on a shooting device”; (2) “at least one of a [reticle] generating system . . .

and an indicator generating system”; and (3) “an alignment system.”

                2.      “at least one of . . ., and”

        The parties dispute whether the term “at least one of . . ., and” in Claims 1 and 20 is

conjunctive or disjunctive. Shotkam urges a disjunctive reading, in which the term means “at least




                                                   8
     Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 9 of 24




one of [A] and/or [B].” The term “and/or” adds ambiguity. A clearer way to express the

disjunctive construction is “at least one of either [A] or [B], or both [A] and [B].” That is consistent

with Shotkam’s asserted understanding of Claims 1 and 20: Claim 1 as “[a] camera device

comprising,” among other things, either (a) “a [reticle] generating system,” (b) “an indicator

generating system,” or (c) both, (Docket Entry No. 61-1 at 1); and Claim 20 as “[a] point of aim

compensation and correction system comprising,” among other things, either (a) “an optical

alignment mechanism,” (b) “a laser alignment mechanism,” or (c) both, (id. at 5).

       Tachyon urges the conjunctive construction, in which the term means “at least one of [A]

and at least one of [B].” Claim 1 would read as “[a] camera device comprising,” among other

things, (1) at least one “[reticle] generating system” and (2) at least one “indicator generating

system.” (Id. at 1). Claim 20 would similarly read: “[a] point of aim compensation and correction

system comprising,” among other things, both (1) “an optical alignment mechanism” and (2) “a

laser alignment mechanism.” (Id. at 5).

       The dispute centers on whether Claims 1 and 20 require at least one of each element in

their lists, as Tachyon argues, or at least one of the elements in their lists, but not both, as Shotkam

argues. For example, in Tachyon’s construction, a gun-mounted camera device that lacks a

graticule generating system could not infringe Claim 1. In Shotkam’s construction, that device

could infringe Claim 1.

       The court begins with the claim terms and their context. Aptalis Pharmatech Inc. v. Apotex

Inc., 718 F. App’x 965, 968 (Fed. Cir. 2018); ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1086

(Fed. Cir. 2003). In SuperGuide v. DirecTV Enterprises, Inc., the Federal Circuit concluded that

“the plain and ordinary meaning” of the “phrase ‘at least one of’ means ‘one or more.’” 358 F.3d

870, 886 (Fed. Cir. 2004) (quoting Rhine v. Casio, Inc., 183 F.3d 1342, 1345 (Fed. Cir. 1999)).




                                                   9
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 10 of 24




When preceding a “series of categories of criteria” separated by the word “and,” the phrase “‘at

least one of’ modifies each member of the list,” making the list conjunctive. Id. Tachyon asserts

that, under SuperGuide, the term “at least one of” in Claims 1 and 20 is conjunctive.

       SuperGuide did not “set[] forth a per se rule that the use of ‘at least one of’ followed by

‘and’ connotes a conjunctive list.” 3rd Eye Surveillance, LLC v. United States, 140 Fed. Cl. 39,

69 (2018) (quoting Apple, Inc. v. Evolved Wireless LLC, No. IPR2016-01177, 2017 WL 6543970,

at *4 (P.T.A.B. Dec. 20, 2017)). Cases following SuperGuide have identified several criteria for

determining whether its conjunctive construction applies.

       •   When “at least one of” precedes a two-item list, and the conjunctive construction may
           cause surplusage, the disjunctive construction applies. 3rd Eye Surveillance, 140 Fed.
           Cl. at 68–69.

       •   When the “items that follow ‘at least one of’ . . . [are] individual parameters having
           only one value,” instead of “categories that may have multiple values,” the disjunctive
           construction applies. Apple, 2017 WL 6543970 at *4.

       •   When “the specification or claims imply a broader meaning” than would be established
           by the conjunctive construction, the disjunctive construction applies. Hewlett-Packard
           Co., v. MPHJ Tech. Invs., LLC, No. IPR2013-00309, 2013 WL 8563946, at *5
           (P.T.A.B. Nov. 21, 2013).

       •   When “the claims, specification, and evidence . . . call for a different outcome” than
           SuperGuide, the disjunctive construction applies. Daifuku Co., Ltd. v. Murata Mach.,
           Ltd., No. IPR2015-00083, 2016 WL 3598318, at *4 (P.T.A.B. May 3, 2016).

       Shotkam asserts that applying these criteria to the intrinsic evidence supports construing

“at least one of . . ., and” as disjunctive. (Docket Entry No. 49 at 14). Shotkam points to the

following in support:

       (1) The Patent uses “and/or” to describe the camera system. Examples are “[t]he image
           processing capability allows the [reticle] and/or indicator to transition to being fixed in
           space relative to the background image,” (‘045 Patent, Col. 9:65–67), and “a [reticle]
           and/or indicator generating system to add a [reticle], or graticule, or indicator, to
           indicate aim point of the camera,” (‘045 Patent, Col. 4:43–45). (See Docket Entry
           No. 49 at 15–16 (citing ‘045 Patent, Col. 2:58–60, Col. 4:34–47, Col. 9:61–Col. 10:12,



                                                 10
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 11 of 24




           Col. 11:23–35, Col. 12:3–6, Col. 13:10–13, Col. 14:11–15, Col. 11:65–67, Col. 14:18–
           24, Col. 14:28–34, Col. 15:3–6, Col. 15:43–46, Col. 18:55–Col. 19:5, Col. 20:31–38)).

       (2) Figures 3, 4, and 12, which purportedly “show the [reticle] generating system without
           a second indicator generating system to add a graticule to indicate aim point of the
           camera.” (Id. at 17).

       (3) The original patent application, in which Claim 1 stated “a [reticle] and/or indicator
           generating system to add a [reticle], or graticule, or indicator, to indicate aim point of
           the camera and/or shooting device.” (Id. at 17 & n.3; Docket Entry No. 49-4).

       (4) A Notice of Allowability, in which the patent examiner amended Claim 1 but did not
           expressly narrow the scope of the claim. (Docket Entries Nos. 49 at 17, 49-5).

       (5) The “camera device” itself, which “only needs either a [reticle] generating system or
           an indicator generating system to work, but . . . also works with [both].” (Docket Entry
           No. 49 at 18).

       In response, and in support of construing “at least one of . . ., and” as conjunctive, Tachyon

highlights the following.

       (1) The use of “one or more of” throughout the Patent, which, to be meaningful and avoid
           redundancy, requires a different definition than “at least one of.” (Docket Entry No. 51
           at 7 (citing Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3
           (Fed. Cir. 2006)).

       (2) Figure 9, which purportedly shows Claim 1 “as including each of a [reticle], and a
           graticule, and an alignment system.” (Docket Entry No. 47 at 14 (emphasis removed)).

       Shotkam’s is the better construction. The lists that follow “at least one of” in Claims 1 and

20 include only two categories. Although those categories “may have multiple values” and not

“only one value,” Apple, 2017 WL 6543970 at *4, those values are predetermined and limited.

For Claim 1, the user may select one of many preset reticles and whether to add a graticule. (‘045

Patent, Figs. 5, 9 (showing “many possible shapes and options for [reticles]” and only one type of

graticule)). For Claim 20, the user may select “one or more” of a set number of types of “optical

alignment” mechanisms or “laser alignment” mechanisms. (‘045 Patent, Claim 20). Both claims

present categories that are more limited than the expansive categories presented in SuperGuide.




                                                11
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 12 of 24




See SuperGuide, 358 F.3d at 884 (“at least one of a desired program start time, a desired program

end time, a desired program service, and a desired program type”).

       The broader context of the ‘045 Patent also supports a disjunctive reading of the disputed

term. Because the court “presume[s]” that claim terms “have the same meaning throughout all of

the claims in the absence of any reason to believe otherwise,” Digital-Vending Servs. Int’l, LLC v.

Univ. of Phoenix, Inc., 672 F.3d 1270, 1275 (Fed. Cir. 2012) (citing Fin Control Sys. Pty, Ltd. v.

OAM, Inc., 265 F.3d 1311, 1318 (Fed. Cir. 2001), the court reads “at least one of . . ., and” in a

manner that makes sense throughout the claims, without impermissibly altering the scope or

validity of any claim. The conjunctive reading that Tachyon urges frustrates that goal. For

example, Claim 17 states that the “camera device” goes “into a low power sleep mode . . . and is

woken up by at least one of: a bump; a shake; a closing action of a gun; a closing action of a semi-

automatic long gun; and a pumping action of a gun.” (‘045 Patent, Claim 17, Col. 22:1–8).

Reading “at least one of” as conjunctive would result in the unlikely meaning that the “camera

device” would not be “woken up” unless it was bumped, shaken, closed, and pumped.

Additionally, the “gun closing action of a semi-automatic long gun” does not apply to several types

of shooting devices that may be used with the camera. A similar example is Claim 11, which states

that “the discharge sensor is at least one of: an accelerometer; a vibration sensor; a microphone; a

muzzle flash sensor; an optical sensor; a mechanical mechanism coupled to a trigger mechanism

of the shooting device; and an electrical switching mechanism coupled to a trigger mechanism of

the shooting device.” (‘045 Patent, Claim 11, Col. 20:67–Col. 21:11). The claims “imply a

broader meaning” than the conjunctive construction would allow, supporting the disjunctive

construction. Hewlett-Packard, 2013 WL 8563946 at *5.




                                                12
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 13 of 24




       The ‘045 Patent description of the technology and its functions similarly supports a

disjunctive reading. The embodiments frequently refer to reticles, graticules, and indicators using

“and/or,” seemingly interchangeably with “or.” (See ‘045 Patent, Embodiment 1, Col. 11:31–33

(“a [reticle] and/or indicator generating system”), Embodiment 3, Col. 12:3–7 (“a [reticle] and/or

indicator generating system to add a [reticle], or graticule, or indicator”), Embodiment 20, Col.

14:11–14 (“a [reticle] and/or indicator generating system to add a [reticle], or graticule, or

indicator”), Embodiment 21, Col. 14:18–24 (“a [reticle] and/or indicator generating system to add

a [reticle], or graticule, or indicator”), Embodiment 22, Col. 14:28–34 (“a [reticle] and/or indicator

generating system to add a [reticle], or graticule, or indicator”), Embodiment 26, Col. 15:3–6 (“the

camera device can display a [reticle], or graticule, or indicator”), Embodiment 30, Col. 15:43–46

(“indicator and/or [reticle] generating system”), Embodiment 58, Col. 18:55–Col. 19:5 (“one, or

two, or multiple [reticles], and/or indicators”). The “summary of the invention” similarly describes

a system that “optionally display[s] selected [reticles] or indicators.” (‘045 Patent, Col. 2:46–60

(uncapitalized)).

       Support for the disjunctive construction is also found in the ‘045 Patent Figures. Figure 3,

set out below, shows when in the data-recording process a reticle is added. Figure 3 does not

include a graticule or indicator.




                                                 13
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 14 of 24




(‘045 Patent, Fig. 3).

       Figure 4, set out below, similarly shows the device using reticles without a graticule.




                                                14
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 15 of 24




(‘045 Patent, Fig. 4).

       Figure 9, partially set out below, shows the invention with and without a graticule.

(‘045 Patent, Fig. 9).




                                            15
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 16 of 24




If, as Tachyon argues, Claim 1 was read as conjunctive, those figures would show graticules and

reticles. That the figures instead show the invention with and without a graticule supports the

disjunctive construction of “at least one of . . ., and.”

        The embodiments and figures similarly support a disjunctive construction for the disputed

term in Claim 20. Embodiments 12 and 28 describe the invention as having an “optional laser” or

multiple alignment techniques. (See ‘045 Patent, Embodiment 12, Col. 12:62–65 (“the camera

device has optional laser, . . . or other optical alignment capability”), Embodiment 28, Col. 15:23–

32 (“the camera device point of aim can be aligned with the shooting device point of aim [by]

utilizing laser alignment techniques, or a combination of laser and optical alignment

techniques.”)). Descriptions of the embodiments similarly describe the laser as optional. (See

‘045 Patent, Col. 5:7–9 (“In some preferred embodiments, a laser provides alignment capabilities

to align the camera aim point with the shooting device aim point.”), Col. 5:13–19 (“In certain

preferred embodiments, the offset data between the aim point of the camera and the aim point of

the shooting device may be determined automatically, or by the shooter using optical or laser

alignment techniques.”).




                                                   16
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 17 of 24




       Figure 2, set out below, shows an “optional laser” and a “[l]ens housing with option of

laser.” (‘045 Patent, Fig. 2).




       Figure 6, set out below, shows different types of alignment systems, including an “optional

laser.” (‘045 Patent, Fig. 6).




                                               17
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 18 of 24




       Figure 7, set out below, shows an “optional integrated laser for alignment” as an “[o]ptional

[f]eature[].” (‘045 Patent, Fig. 7).




                                                18
      Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 19 of 24




         The figures are consistent in supporting a disjunctive construction. Rather than showing

the invention as requiring a laser alignment system, as the conjunctive construction would require,

the figures show that system as optional, as the disjunctive construction would require.

         The prosecution history also supports a disjunctive construction. The term “at least one

of” was added during the prosecution in place of the terms “and/or”;2 “or”;3 “one, or any

combination, of”;4 and “either.”5 Those are disjunctive terms. In the original patent application,

Claim 1 read, in part, “[a] camera device comprising: . . . a [reticle] and/or indicator generating


2
    Compare (Docket Entry No. 49-4, Claims 1, 4) with (‘045 Patent, Claims 1, 4).
3
    Compare (Docket Entry No. 49-4, Claims 3, 7) with (‘045 Patent, Claims 3,7).
4
    Compare (Docket Entry No. 49-4, Claim 11) with (‘045 Patent, Claim 11).
5
    Compare (Docket Entry No. 49-4, Claims 12, 17) with (‘045 Patent, Claims 12, 17).


                                                   19
      Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 20 of 24




system to add a [reticle], or graticule, or indicator, to indicate aim point of the camera and/or

shooting device.” (Docket Entry No. 49-4 at 1). Claim 20 similarly read: “a camera device has

optional laser or optical alignment capabilities.” (Id. at 6).

          Tachyon argues that because the ‘045 Patent uses the term “one or more of” in several

places, (See, e.g. ‘045 Patent, Claims 2, 3, 7, 13, 20), and because different words demand different

meanings, “at least one of” must have a different meaning than “one or more of.” (Docket Entry

No. 51 at 7). The prosecution history undercuts that argument. The history shows that, from the

original application to the Patent, the phrase “one or more of” was used to replace the phrase

“include, but are not limited to,” in all but one instance.6 In the one exception, Claim 2, “one or

more of” was inserted as part of a larger restructuring and not as a replacement for a term.7

          That “one or more of” was primarily used to replace “include, but are not limited to,”

supports the difference between that phrase and “at least one of.” Throughout the claims, “one or

more of” is used to refer to singular and discrete items, including: points in time, (Claims 2, 3);

physical components, (Claims 7, 20); and projectile characteristics, (Claim 13). The items that

follow the term “at least one of” are broader and incorporate multiple components or elements,

including: pictures, (Claims 1, 3); systems, (Claims 1, 4); types of alignment, (Claims 7, 20);

mechanisms and sensors, (Claims 11, 12); and movement, (Claim 17).

          The difference is apparent in Claims 7 and 20, which use both “at least one of” and “one

or more of” in different places. Those claims are set out below, with the terms in bold:

          7. The camera device according to claim 1, wherein the aim point of the camera is aligned
          with the aim point of the shooting device using at least one of
            optical alignment with one or more of an optical bore sighting, a shooting device’s fixed
              sight, a scope mounted on the shooting device, the graticule generated by the indicator
              generating system; and


6
    Compare (Docket Entry No. 49-4, Claims 3, 7, 13, 20) with (‘045 Patent, Claims 3, 7, 13, 20).
7
    Compare (Docket Entry No. 49-4, Claim 2) with (‘045 Patent, Claim 2).


                                                     20
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 21 of 24




           laser alignment with one or more of laser bore sighting, a laser integral to the camera
              device, a laser separate from the camera device.

       20. A point of aim compensation and correction system comprising:
         a camera device mounted on a shooting device for capturing an image;
         at least one of
            an optical alignment mechanism includes one or more of an optical bore sighting, a
                shooting device’s fixed sight, a scope mounted on the shooting device, a generated
                indicator, and a generated overlay, and
            a laser alignment mechanism with one or more of laser bore sighting, a laser integral
                to the camera device, a laser separate from the camera device, to adjust and offset
                an aim point indicator of the camera device and an aim point of the shooting device
                by programing a correction offset into the camera device; and
            wherein the offset data is processed by the camera device to align the aim point of the
               camera to the aim point of the shooting device.

(‘045 Patent, Claim 7, Col. 20:39–48; Claim 20, Col. 22:28–45).

       Those claims demonstrate that “at least one of” refers to “alignment[s]” and “alignment

mechanism[s],” which consist of “one or more” components. An “optical alignment mechanism”

may include “an optical bore sighting,” a “fixed sight,” or both. A “laser alignment mechanism”

may include a “laser bore sighting,” a “laser separate from the camera device,” or both. “One or

more of” precedes the list of the components of the larger system, and both Claims 1 and 20 require

“at least one of” those systems. That “one or more of” has a different meaning than “at least one

of” does not preclude construing “at least one of . . ., and” as disjunctive.

       Construing “at least one of . . ., and” as disjunctive “stays true to the claim language and

most naturally aligns with the . . . description of the invention,” making it “the correct

construction.” Phillips, 415 F.3d at 1316 (quoting Renishaw, 158 F.3d at 1250). The court

construes Claims 1 and 20 as follows:

       •    1. A camera device comprising: a camera mounted on a shooting device . . .; at least
            one of either a [reticle] generating system . . ., or an indicator generating system . . ., or
            both; and an alignment system . . . . (‘045 Patent, Claim 1).

       •    20. A point of aim compensation and correction system comprising: a camera device
            mounted on a shooting device . . .; at least one of either an optical alignment mechanism


                                                   21
       Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 22 of 24




              . . ., or a laser alignment mechanism . . ., or both; and wherein the offset data is
              processed by the camera device . . . . (‘045 Patent, Claim 20).

III.     Summary Judgment

         A.      The Legal Standard

         “Summary judgment is appropriate only if there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Vann v. City of Southaven, Miss.,

884 F.3d 307, 309 (5th Cir. 2018) (per curiam) (internal quotation marks omitted); accord FED. R.

CIV. P. 56(a). “A genuine dispute of material fact exists when the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Burrell v. Prudential Ins. Co. of

Am., 820 F.3d 132, 136 (5th Cir. 2016) (internal quotation marks omitted). “The moving party . . .

bears the initial responsibility of informing the district court of the basis for its motion,” Brandon

v. Sage Corp., 808 F.3d 266, 269–70 (5th Cir. 2015) (internal quotation marks omitted), and

“identifying those portions of [the record] which it believes demonstrate the absence of a genuine

issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

         “Where the non-movant bears the burden of proof at trial, the movant may merely point to

the absence of evidence and thereby shift to the non-movant the burden of demonstrating . . . that

there is an issue of material fact warranting trial.” Kim v. Hospira, Inc., 709 F. App’x 287, 288

(5th Cir. 2018) (per curiam) (internal quotation marks omitted). Although the party moving for

summary judgment must demonstrate the absence of a genuine and material factual dispute, it does

not need to negate the elements of the nonmovant’s case. Austin v. Kroger Tex., L.P., 864 F.3d

326, 335 (5th Cir. 2017) (per curiam). “[A] fact is ‘material’ if its resolution could affect the

outcome of the action.” Aly v. City of Lake Jackson, 605 F. App’x 260, 262 (5th Cir. 2015) (per

curiam). “If the moving party fails to meet [its] initial burden, the motion [for summary judgment]




                                                 22
    Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 23 of 24




must be denied, regardless of the nonmovant’s response.” Pioneer Exploration, LLC v. Steadfast

Ins. Co., 767 F.3d 503 (5th Cir. 2014) (internal quotation marks omitted).

       “When the moving party has met its . . . burden, the nonmoving party cannot survive a

summary judgment motion by resting on the mere allegations of its pleadings.” Bailey v. E. Baton

Rouge Parish Prison, 663 F. App’x 328, 331 (5th Cir. 2016) (per curiam) (quoting Duffie v. United

States, 600 F.3d 362, 371 (5th Cir. 2010)). The nonmovant must identify specific evidence in the

record and articulate how that evidence supports that party’s claim. Willis v. Cleco Corp., 749

F.3d 314, 317 (5th Cir. 2014). “This burden will not be satisfied by some metaphysical doubt as

to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only a scintilla

of evidence.” Jurach v. Safety Vision, LLC, 642 F. App’x 313, 317 (5th Cir. 2016) (internal

quotation marks omitted). In deciding a summary judgment motion, the court draws all reasonable

inferences in the light most favorable to the nonmoving party. Darden v. City of Fort Worth, 880

F.3d 722, 727 (5th Cir. 2018), cert. denied sub. nom. City of Fort Worth, Tex. v. Darden, 139 S.

Ct. 69 (2018).

       B.        The Claims

       Tachyon moved for summary judgment on Shotkam’s infringement claims, arguing that:

(1) under Tachyon’s proposed conjunctive construction, it has not infringed the ‘045 Patent,

because Claims 1 and 20 require a graticule and a laser alignment system, respectively, and

Tachyon’s product has neither; and (2) because there is no direct infringement, there cannot be

indirect infringement. (Docket Entry No. 47 at 6–7, 18–22). Because the court finds and concludes

that the disputed term in Claims 1 and 20 is disjunctive, Tachyon’s argument fails. A product may

infringe Claim 1 without using a graticule, and it may infringe Claim 20 without using a laser

alignment system. Shotkam has alleged that Tachyon’s product uses a reticle generating system,




                                                  23
      Case 4:20-cv-01070 Document 63 Filed on 01/04/21 in TXSD Page 24 of 24




an alignment system, and other elements that, if found by a jury, could infringe Claims 1 and 20

of the ‘045 Patent. (Docket Entry No. 1 at 5–8). A genuine factual dispute precludes summary

judgment against Shotkam’s direct-infringement claim.

        Shotkam’s indirect-infringement claim turns in part on its direct-infringement claim. See

Limelight Networks, Inc. v. Akamai Tech., Inc., 572 U.S. 915, 917 (2014) (a defendant cannot “be

liable for inducing infringement of a patent under 35 U.S.C. 271(b) when no one has directly

infringed the patent”); Bilfinger Water Tech. v. Hendrick Mfg. Co., No. H-14-1164, 2015 WL

3404952, at *4 (S.D. Tex. May 26, 2015) (“[T]here can be no inducement or contributory

infringement without an underlying act of direct infringement.” (internal quotation marks

omitted)).   Because Tachyon is not entitled to summary judgment on Shotkam’s direct-

infringement claim, it is also not entitled to summary judgment on Shotkam’s indirect-

infringement claim.

IV.     Conclusion

        Tachyon’s motion for summary judgment is denied.

               SIGNED on January 4, 2021, at Houston, Texas.



                                                 ______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                               24
